                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS

                                )
EMMANUEL EVARISTE,              )
Plaintiff,                      )
                                )
                                             Civil Action No.
           v.                   )
                                             18-12596-NMG
                                )
MASSACHUSETTS PROBATION SERVICE )
and P.O. GORDON DIMBROSIO,      )
Defendants.                     )
                                )

                                  ORDER

GORTON, J.

     On December 17, 2018, Emmanuel Evariste, proceeding pro se,

initiated this civil action seeking to hold the defendants

liable for alleged negligence and violations of his

constitutional rights.     See Docket No. 1.   Since that time,

Evariste was provided several opportunities to seek leave to

proceed in forma pauperis and to file an amended complaint that

states a cognizable claim.     See Docket.

     By Memorandum and Order dated June 11, 2019, the Court

granted Evariste’s motion for leave to proceed in forma

pauperis.    See Docket No. 37.   Evariste was advised that his

amended complaint is subject to dismissal pursuant to 28 U.S.C.

§ 1915(e)(2).   Id.    The Order stated that any claims that stem

from Evariste's probation revocation are subject to dismissal

because they are barred by the favorable termination rule of

Heck v. Humphrey, 512 U.S. 477 (1994).       Id.   The Order also
stated that the amended complaint failed to allege that any

deprivation of Evariste’s rights was attributable to a policy or

custom of the City of Boston.   Id.   If Evariste wished to

proceed with this action, he was granted 21 days to file an

amended complaint.   Id.

     To date, the plaintiff has not responded to the Court’s

Memorandum and Order and the time to do so has expired.

     Based upon the foregoing, and in accordance with the

Court’s Memorandum and Order dated June 11, 2019, this action is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2).   The clerk shall

enter a final order of dismissal.

So ordered.

                            _/s/ Nathaniel M. Gorton    __
                            Nathaniel M. Gorton
                            United States District Judge
Dated: September 9, 2019




                                 2
